DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on April 30, 2021. Claims 1-11, 13, and 15-17 are pending. The 112(a) rejection 112(b) rejeciton, and drawing objection are being withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see pages 10-16, filed April 30, 2021, with respect to the combination of Orlemans in view of Vathyloakis and further in view of Orlemans (‘896), and the combination of Riddell in view of Vathylakis have been fully considered and are persuasive.  The previous 35 USC 103 rejections of the claims have been withdrawn. 
	Upon further search and consideration, the new claim amendment does not appear patentable in view of Arce (US 2016/0312763). Arce (Figs. 5-6) discloses fins (see triangular projecting elements 76 which deploys above the panel, Fig. 7b) that are arranged on the panel upstream of serrations (74, ex. A below) and the area between the serrations (74, ex. B below) in an alignment analogous to the fins of the present application (see Figs. 9-10).

    PNG
    media_image1.png
    295
    440
    media_image1.png
    Greyscale

Annotated Fig. 5 of Arce

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10, 11, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2014/044412 A1) in view of Vathylakis (US 2017/0298740) and in further view of Arce (US 2016/0312763).
In regards to claim 1, Oerlemans discloses a noise reducing device for a rotor blade (1) of a wind turbine, comprising:
a panel (“base plate” page 3, line 4) configured to attach to the rotor blade (page 3, lines 4-5) of the wind turbine, the panel have a serrated portion (6) and an attachment portion (flat surface on plate opposite ribs, Fig. 2; also see page 1 lines 30-35, page 3, lines 4-5, Figs. 1-2), the serrated portion having serrations extending along at least a portion of a trailing edge section when the 
wherein a plurality of aerodynamic devices (7) are mounted on the panel upstream of the serrations, wherein the plurality of aerodynamic devices comprise a plurality of fixed fins (7), wherein the plurality of aerodynamic devices are positioned to manipulate the airflow over the serrated portion, including the first tooth and the second tooth.
The flat surface of the plate is interpreted under 35 U.S.C. 112(f) as an attachment portion that facilitates a connection of the plate with the trailing edge region of the wind turbine blade surface, and equivalents thereof. (Oerlemans discloses a plate surface for attachment to the trailing edge of a wind turbine blade, see page 1 lines 30-35, page 3, lines 4-5, Figs. 1-2).
Oerlemans does not disclose: 
wherein an area between the first tooth and the second tooth is at least partially filled with a porous material such that generation of noise in the trailing edge section is reduced, the plurality of aerodynamic devices are mounted on the panel entirely upstream of the serrated portion with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section, wherein the plurality of aerodynamic devices comprise at least one of a plurality of fixed fins and a plurality of fixed ridges, wherein the plurality of aerodynamic devices include at least one aerodynamic device aligned directly upstream of the first tooth, at least one aerodynamic device aligned directly upstream of the second tooth, and at least one aerodynamic device aligned directed upstream of the area between the first tooth, and the second tooth, wherein the airflow is manipulated over the porous material.
Vathylakis discloses an area (16) between a first tooth (14) and a second tooth (14) is at least partially filled with a porous material (18) such that generation of noise in the trailing edge section is reduced (Figs. 5-9, pars. 47-50).

Arce further discloses a plurality of aerodynamic devices (76) are mounted on the panel entirely upstream of a serrated portion (74) with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section, wherein the plurality of aerodynamic devices include at least one aerodynamic device (A) aligned directly upstream of the first tooth (I), at least one aerodynamic device (C) aligned directly upstream of the second tooth (II), and at least one aerodynamic device (B) aligned directed upstream of the area between the first tooth, and the second tooth.

    PNG
    media_image2.png
    294
    443
    media_image2.png
    Greyscale

Annotated Figure 5 of Arce

In regards to claim 2, the modified noise reducing device of Oerlemans comprises an open area fraction of the porous material is greater than 10% and/or smaller than 90% (Vathylakis et al. par. 16; also note that the alternative claim construction encompasses any open area fraction of the porous material from 0% to 100%).
In regards to claim 4, the modified noise reducing device of Oerlemans comprises the porous material is made of an open-cell foam (Vathylakis et al. par. 23, 27, 28).
In regards to claim 13, the modified noise reducing device of Oerlemans comprises the aerodynamic device is arranged at a pressure side and/or at a suction of the rotor blade (see Oerlmans Fig. 1, page 3, lines 4-5; also see Arce Fig. 7b).
In regards to claim 14, the modified noise reducing device of Oerlemans comprises the aerodynamic device comprises a plurality of fixed fins (Oerlmans Fig. 2) and/or a plurality of fixed ridges (Oerlemans ‘896 50).

In regards to claim 5, Oerlemans discloses a rotor blade (1) of a wind turbine, comprising:
an attachable panel (“base plate” page 3, line 4), the attachable panel comprising non-bending serrations (6) extending along at least a portion of a trailing edge section of the rotor blade, and 
a plurality of aerodynamic fins (7), wherein the plurality of aerodynamic fins are located in an upstream region (left side of Fig. 2) with respect to an airflow flowing from a leading edge section of the rotor blade to the trailing edge section (Fig. 2 with 7 extending upstream past the serrations), the upstream region being directly upstream with respect to a respective non-bending serration and a respective area between respect non-bending serrations, such that each aerodynamic device of the is positioned between the leading edge section and at least one of the respective non-bending serration and the respect area between respective non-bending serrations located downstream from the leading edge (Fig. 2), wherein a first set of the plurality of aerodynamic fins are positioned to be aligned upstream of the non-bending serration with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section (Fig. 2), wherein the plurality of aerodynamic fins manipulate the airflow over both of the non-bending serrations and the area between the non-bending serrations (Figs. 1-2). 
Oerlemans does not disclose: 
wherein an area between the serrations is at least partially filled with a plurality of fibers such that generation of noise in the trailing edge section of the rotor blade is reduced,
a first subset of the plurality of aerodynamic fins are positioned to be aligned upstream of the non-bending serration with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section, and
a second subset of the plurality of aerodynamic fins are positioned to be aligned upstream of the area between the non-bending serrations with respect to the airflow, wherein the first subset and 
Vathylakis discloses an area (16) between a first tooth (14) and a second tooth (14) is at least partially filled with a plurality of fibers such that generation of noise in the trailing edge section is reduced (pars. 23, 28, 49, Fig. 8).
Oerlemans discloses a rotor blade with a panel that reduces noise, however Oerlemans does not describe positioning a fibers at an area between the serrations. Vathylakis, which is also directed to a trailing edge feature for wind turbine blades, discloses an area between the serrations is at least partially filled with fibers such that generation of noise in the trailing edge section is reduced which provides improved noise reduction properties (Vathylakis par. 12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the rotor blade of Oerlemans by providing an area between the first tooth and the second tooth at least partially filled with a plurality of fibers such that generation of noise in the trailing edge section is reduced, as taught by Vathlakis, such that the airflow is manipulated over the plurality of fibers, to provide improved noise reduction properties (Vathylakis par. 12).
Arce further discloses 
a first subset of the plurality of aerodynamic fins (see A, C below) are positioned to be aligned upstream of serrations (74) with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section (Fig. 5), and
a second subset of the plurality of aerodynamic fins (see B) are positioned to be aligned upstream of the area between serrations (74) with respect to the airflow, wherein the first subset and second subset of the plurality of aerodynamic fins together manipulate the airflow over the serrations (Fig. 5).

    PNG
    media_image2.png
    294
    443
    media_image2.png
    Greyscale

Annotated Figure 5 of Arce
Oerlemans discloses a blade with a panel with fins and serrations, however does not disclose the specific alignment of the fins with the serrations. Arce, which is also directed to a wind turbine blade with panel with fins and serrations, discloses mounting the fins with the specific alignment with first and second teeth which arranged to prevent flow separation over the trailing edge device (pars. 15, 18). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the noise reducing device of Oerlemans by providing a first subset of the plurality of aerodynamic are positioned to be aligned upstream of the serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section and a second subset of the plurality of aerodynamic fins are positioned to be aligned upstream of the area between serrations with respect to the airflow, wherein the first subset and second subset of the plurality of aerodynamic fins together manipulate the airflow over the serrations, as taught by Arce, to prevent flow separation over the trailing edge device (pars. 15, 18).
In regards to claim 6, the modified rotor blade of Oerlemans comprises the fibers are arranged parallel to each other, in chordwise direction of the rotor blade (Vathlakis Fig. 8, par. 49).

	In regards to claim 11, the modified rotor blade of Oerlemans comprises the fibers are arranged such that the trailing edge of the rotor blade between a tip of the first tooth and a tip of the second tooth is formed by a line which is deviating from a straight line in the direction towards a leading edge of the rotor blade (Vathylakis et al. par. 53, with a portion of the volume being filled; also see different sizes and shapes).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2014/044412 A1) in view of Vathylakis (US 2017/0298740) and in view of Arce (US 2016/0312763), and in further view of Miyazaki (JP 2015-042864 A).
The modified noise reducing device of Oerlemans contains all of the claimed elements as set forth in the rejection of claim 1, except the porous material is a mesh comprising a plurality of strands which are connected to each other in a regular pattern.
	Miyazaki discloses the porous material is a mesh comprising a plurality of strands which are connected to each other in a regular pattern (see “plain weave” in par. 46).
	Oerlemans, as modified by Vathlakis, discloses a noise reducing device with a porous material being a fabric material (ex. felt, par. 28), however do not explicitly disclose the porous material is a mesh comprising a plurality of strands which are connected to each other in a regular pattern. Miyazaki, which is also directed to a rotor blade with a noise reducing feature, disclose the porous material formed with a plurality of strands which are connected to each other in a regular pattern which provides a high density weave that further reduces noise (English translation par. 49, provided on 6/28/2019). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the noise reducing device of Oerlemans by providing the porous material is a mesh .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2014/044412 A1) in view of Vathylakis (US 2017/0298740) and in view of Arce (US 2016/0312763), and in further view of Drobietz (US 2012/0134837).
	The modified rotor blade of Oerlemans contains all of the claimed elements as set forth in the rejection of claim 5, except the fibers are tapered in a direction towards a trailing edge of the rotor blade.
	Drobietz discloses the fibers are tapered in direction towards the trailing edge of the rotor blade (par. 29).
	Oerlemans, as modified by Vathylakis, disclose the fibers extending toward the trailing edge of the rotor blade, however do not disclose the fibers are tapered toward the trailing edge. Drobietz, which is also directed to a wind turbine blade with noise reducing features, disclose fibers that are tapered toward the trailing edge to utilize a suitable shape (par. 29). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotor blade of Oerlemans by providing the fibers are tapered in direction towards the trailing edge of the rotor blade, as taught by Drobietz, to utilize a suitable shape for the fibers (par. 29) according to the desired flexibility and permeability.
	
Claims 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2014/044412 A1) in view of Vathylakis (US 2017/0298740) and in view of Arce (US 2016/0312763), and in further view of Church (US 2017/0276117).
In regards to claim 8, the modified rotor blade of Oerlemans contains all of the claimed elements as set forth in the rejection of claim 5, except the plurality of fibers comprises at least one deflected fiber having a first portion located within a chordal plane of the rotor blade, and a second portion located outside the chordal plane of the rotor blade.

	Oerlemans, as modified by Vathylakis, disclose the fibers extending toward the trailing edge of the rotor blade, however do not disclose deflected fibers having a first portion located within a chordal plane of the rotor blade, and a second portion located outside the chordal plane of the rotor blade. Church, which is also directed to a wind turbine blade with a noise reducing device, discloses the plurality of fibers comprises at least one deflected fiber having a first portion located within a chordal plane of the rotor blade, and a second portion located outside the chordal plane of the rotor blade which reduce scattering of turbulent fluctuations within the boundary layer at the trailing edge of the rotor blade, decrease the noise emissions and/or increase the efficiency of the wind turbine as a whole through their application and use (Church par. 10). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotor blade of Oerlemans by providing the plurality of fibers comprises at least one deflected fiber having a first portion located within a chordal plane of the rotor blade, and a second portion located outside the chordal plane of the rotor blade, as taught by Church, to reduce scattering of turbulent fluctuations within the boundary layer at the trailing edge of the rotor blade, decrease the noise emissions and/or increase the efficiency of the wind turbine (Church par. 10).
	In regards to claim 9, the modified rotor blade of Oerlemans comprises the second portion is adjacent to a trailing edge of the rotor blade (Church Fig. 4).
	In regards to claim 16, the modified rotor blade of Oerlemans comprises the at least one deflected fiber is permanently deflected (rigid, par. 20).
In regards to claim 17, the modified noise reducing device of Oerlemans contains all of the claimed elements as set forth in the rejection of claim 5, except a portion of the porous material is permanently deflected outside the chordal plane of the rotor blade.

	Oerlemans, as modified by Vathylakis, disclose the fibers extending toward the trailing edge of the rotor blade, however do not disclose a portion of the porous material is permanently deflected outside the chordal plane of the rotor blade. Church, which is also directed to a wind turbine blade with a noise reducing device, discloses a portion of the porous material is permanently deflected outside the chordal plane of the rotor blade which reduce scattering of turbulent fluctuations within the boundary layer at the trailing edge of the rotor blade, decrease the noise emissions and/or increase the efficiency of the wind turbine as a whole through their application and use (Church par. 10). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotor blade of Oerlemans by providing a portion of the porous material is permanently deflected outside the chordal plane of the rotor blade, as taught by Church, to reduce scattering of turbulent fluctuations within the boundary layer at the trailing edge of the rotor blade, decrease the noise emissions and/or increase the efficiency of the wind turbine (Church par. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asheim (US 2017/0045031, which shares common inventors and assignee with the present invention) discloses a panel with fins upstream from serrations (see Asheim Figs. 3-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                     
5/25/2021